Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 10,979,789. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset and variant of the limitations presented in claims of U.S. Patent No. 10,979,789.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,979,789.  
Claims of Present Application
Claims of U.S. Patent No. 10,979,789
1. A method for supporting wavelength-based uplink random access in an optical communications network for a wireless communications system (WCS), comprising: generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving an uplink data burst; and in response to receiving a first data packet in the uplink data burst, 
providing the optical random access signal to an optical line terminator (OLT) based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the OLT and an uplink wavelength for providing an uplink optical communications signal to the OLT.






2. The method of claim 1, further comprising: receiving an uplink allocation from the OLT; and providing the uplink data burst to the OLT in the uplink allocation.

3. The method of claim 1, further comprising providing the optical random access signal to the OLT without receiving a polling signal from the OLT.

4. The method of claim 1, further comprising performing a contention procedure based on a protocol selected from the group consisting of: an ALOHA protocol; and a slotted ALOHA protocol.

5. The method of claim 4, further comprising providing the optical random access signal to the OLT without receiving a polling signal from the OLT.

6. A method for supporting uplink random access in an optical communications network comprising at least one optical line terminator (OLT), at least one optical splitter, and a plurality of optical network units (ONU), for a wireless communications system (WCS), the method comprising: 
generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving a non-periodic uplink data burst; and providing the optical random access signal to the at least one OLT based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the at least one OLT and an uplink wavelength for providing an uplink optical communications signal to the at least one OLT.

7. The method of claim 6, further comprising providing the optical random access signal to the at least one OLT in response to receiving a first data packet in the non-periodic uplink data burst.

8. The method of claim 7, further comprising performing a contention procedure before providing the optical random access signal to the at least one OLT.

9. The method of claim 6, further comprising: receiving an uplink allocation from the at least one OLT; and providing the non-periodic uplink data burst to the at least one OLT in the uplink allocation.

10. The method of claim 9, further comprising performing a contention procedure before providing the optical random access signal to the at least one OLT.

11. The method of claim 6, further comprising providing the optical random access signal to the at least one OLT without receiving a polling signal from the at least one OLT.

12. The method of claim 11, further comprising performing a contention procedure before providing the optical random access signal to the at least one OLT.

13. The method of claim 6, further comprising performing a contention procedure before providing the optical random access signal to the at least one OLT.

14. A method for supporting wavelength-based uplink random access in an optical communications network comprising at least one optical line terminator (OLT), at least one optical splitter, and a plurality of optical network units (ONU), for a wireless communications system (WCS), the method comprising: 
generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving an uplink data burst; and providing the optical random access signal to the at least one OLT based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the at least one OLT and an uplink wavelength for providing an uplink optical communications signal to the at least one OLT.

15. The method of claim 14, further comprising: receiving an uplink allocation from the at least one OLT; and providing the uplink data burst to the at least one OLT in the uplink allocation.

16. The method of claim 15, further comprising providing the optical random access signal to the at least one OLT without receiving a polling signal from the at least one OLT.

17. The method of claim 15, further comprising performing a contention procedure before providing the optical random access signal to the at least one OLT.

18. The method of claim 17, further comprising performing the contention procedure based on a protocol selected from the group consisting of: an ALOHA protocol; and a slotted ALOHA protocol.
11. A method for supporting wavelength-based uplink random access in an optical communications network for a wireless communications system (WCS), comprising: generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving a non-periodic uplink data burst; and 

providing the optical random access signal to an optical line terminator (OLT) based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the OLT and an uplink wavelength for providing an uplink optical communications signal to the OLT.
12. The method of claim 11, further comprising providing the optical random access signal to the OLT in response to receiving a first data packet in the non-periodic uplink data burst.

13. The method of claim 11, further comprising: receiving an uplink allocation from the OLT; and providing the non-periodic uplink data burst to the OLT in the uplink allocation.
14. The method of claim 11, further comprising providing the optical random access signal to the OLT without receiving a polling signal from the OLT.

16. The method of claim 15, further comprising performing the contention procedure based on a protocol selected from the group consisting of: an ALOHA protocol; and a slotted ALOHA protocol.

14. The method of claim 11, further comprising providing the optical random access signal to the OLT without receiving a polling signal from the OLT.

11. A method for supporting wavelength-based uplink random access in an optical communications network for a wireless communications system (WCS), comprising: 



generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving a non-periodic uplink data burst; and providing the optical random access signal to an optical line terminator (OLT) based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the OLT and an uplink wavelength for providing an uplink optical communications signal to the OLT.

12. The method of claim 11, further comprising providing the optical random access signal to the OLT in response to receiving a first data packet in the non-periodic uplink data burst.

15. The method of claim 11, further comprising performing a contention procedure before providing the optical random access signal to the OLT.

13. The method of claim 11, further comprising: receiving an uplink allocation from the OLT; and providing the non-periodic uplink data burst to the OLT in the uplink allocation.

15. The method of claim 11, further comprising performing a contention procedure before providing the optical random access signal to the OLT.

14. The method of claim 11, further comprising providing the optical random access signal to the OLT without receiving a polling signal from the OLT.

15. The method of claim 11, further comprising performing a contention procedure before providing the optical random access signal to the OLT.

15. The method of claim 11, further comprising performing a contention procedure before providing the optical random access signal to the OLT.

11. A method for supporting wavelength-based uplink random access in an optical communications network for a wireless communications system (WCS), comprising: 



generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving a non-periodic uplink data burst; and providing the optical random access signal to an optical line terminator (OLT) based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the OLT and an uplink wavelength for providing an uplink optical communications signal to the OLT.

13. The method of claim 11, further comprising: receiving an uplink allocation from the OLT; and providing the non-periodic uplink data burst to the OLT in the uplink allocation.

14. The method of claim 11, further comprising providing the optical random access signal to the OLT without receiving a polling signal from the OLT.


15. The method of claim 11, further comprising performing a contention procedure before providing the optical random access signal to the OLT.

16. The method of claim 15, further comprising performing the contention procedure based on a protocol selected from the group consisting of: an ALOHA protocol; and a slotted ALOHA protocol.


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,979,789.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims U.S. Patent No. 10,979,789.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yin et al (US Pub. No. 2019/0386743) teaches an optical communications network, shown on Fig. 1, comprising: 
an optical line terminator (OLT) (110) configured to:
communicate a downlink optical communications signal based on a downlink wavelength (see paragraph [0079]); and
communicate an uplink optical communications signal based on an uplink wavelength different from the downlink wavelength (see paragraph [0079]); and 
a plurality of optical network units (ONUs) (120) coupled to the OLT.
Gao (US Pub. No. 2017/0111137) teach passive optical network comprising OLT and ONU transmitting buffer occupancy information (see paragraph [0014]).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving an uplink data burst; and in response to receiving a first data packet in the uplink data burst, providing the optical random access signal to an optical line terminator (OLT) based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the OLT and an uplink wavelength for providing an uplink optical communications signal to the OLT.

Regarding claim 6, Yin et al (US Pub. No. 2019/0386743) teaches an optical communications network, shown on Fig. 1, comprising: 
an optical line terminator (OLT) (110) configured to:
communicate a downlink optical communications signal based on a downlink wavelength (see paragraph [0079]); and
communicate an uplink optical communications signal based on an uplink wavelength different from the downlink wavelength (see paragraph [0079]); and 
a plurality of optical network units (ONUs) (120) coupled to the OLT.
Gao (US Pub. No. 2017/0111137) teach passive optical network comprising OLT and ONU transmitting buffer occupancy information (see paragraph [0014]).
Chung et al (US Pub. No. 2020/0014992) teaches dynamic bandwidth allocation in mobile network with optical network.
However, none of the prior art cited alone or in combination provides the motivation to teach: 
generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving a non-periodic uplink data burst; and providing the optical random access signal to the at least one OLT based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the at least one OLT and an uplink wavelength for providing an uplink optical communications signal to the at least one OLT.

Regarding claim 14, Yin et al (US Pub. No. 2019/0386743) teaches an optical communications network, shown on Fig. 1, comprising: 
an optical line terminator (OLT) (110) configured to:
communicate a downlink optical communications signal based on a downlink wavelength (see paragraph [0079]); and
communicate an uplink optical communications signal based on an uplink wavelength different from the downlink wavelength (see paragraph [0079]); and 
a plurality of optical network units (ONUs) (120) coupled to the OLT.
Gao (US Pub. No. 2017/0111137) teach passive optical network comprising OLT and ONU transmitting buffer occupancy information (see paragraph [0014]).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
generating an optical random access signal comprising an unsolicited buffer occupancy (BO) report in response to receiving an uplink data burst; and providing the optical random access signal to the at least one OLT based on a random access wavelength different from a downlink wavelength for receiving a downlink optical communications signal from the at least one OLT and an uplink wavelength for providing an uplink optical communications signal to the at least one OLT.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oh et al (US Pub. No. 2020/0092622) is cited to show passive optical network comprising bandwidth allocation.
Naaman et al (US Pub. No. 2014/0233383) is cited to show management of traffic buffering in passive optical network.
Harel (US Patent No. 9,642,094) is cited to show RF coverage in remote unit coverage area in wireless distribution network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637